Citation Nr: 9900605	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-41 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to June 
1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

At the personal hearing in September 1998, the veteran 
withdrew an appeal as to the issue of entitlement to an 
increased rating for tinnitus.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has left ear hearing loss as a 
result of acoustic trauma during active service.  He argues 
that service connection is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for left ear hearing loss is well 
grounded.



FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a present left ear hearing loss as a result of 
an injury or disease incurred in, or aggravated by, active 
service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for left ear hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that an examination in April 
1961 found left ear hearing of 15/15 on spoken voice testing.  
In September 1961 examination findings included spoken voice 
testing of 15/15 and whispered voice testing of 15/15 for the 
left ear.

On the authorized audiological evaluation in June 1965, pure 
tone thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
15
10


A January 1978 service department reserve enlistment 
examination included audiological findings, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
30
40

The examiner noted mild bilateral high frequency hearing 
loss.

A December 1988 service department examination included 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
30
RS
30

VA outpatient treatment records dated in October 1989 show 
that the veteran reported decreased hearing ability 
subsequent to a severe head trauma with loss of consciousness 
in June 1987.  The diagnoses included mild to moderate high 
frequency hearing loss.

VA authorized audiological evaluation in May 1992 found pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner noted mild high 
frequency sensorineural hearing loss to the left ear.

In his October 1994 substantive appeal, the veteran stated 
that he believed there was reasonable doubt that his left ear 
hearing loss was related to service.  He stated that he 
believed medical records associated with reserve service 
substantiated his claim for left ear hearing loss.

VA outpatient treatment records dated in January 1995 
included a diagnosis of mild to moderate sensorineural 
hearing loss to the left ear.  The examiner noted the 
veterans hearing thresholds had worsened by 10 to 15 
decibels at 500 to 4000 hertz since the examination in May 
1992.

At a personal hearing, the veteran testified that he served 
in the reserves from 1978 to 1980.  Transcript, p. 3 (January 
1995).  He stated that during this period he worked in as a 
supply clerk with a helicopter squadron.  Tr., p. 6.  He 
reported that he had been exposed to loud noise during active 
service while participating in maneuvers on board ship and 
while training near a bomb range.  Tr., p. 7.

At a personal hearing before the undersigned Board Member, 
the veteran testified that he was first informed of left ear 
hearing loss during a reserve service examination in 1978.  
Board Hearing, p. 3 (September 1998).  He stated that after 
service he had worked as a truck driver and laborer.  BH., p. 
4.  He stated that during active service he was exposed to 
gun and bomb noise without ear protection.  BH., p. 5.  He 
stated that he had not been exposed to loud noise after 
service.  BH., p. 7.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Active service includes 
periods of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (1997); see generally Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1998).  

The United States Court of Veterans Appeals (Court) has held 
that a claimant may establish direct service connection for 
hearing loss if evidence shows that a hearing loss is 
causally related to an injury or disease incurred during 
active service.  Hensley v. Brown, 5 Vet. App. 155, 164 
(1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1998).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible 
or possible is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veterans present left ear hearing loss 
is the result of an injury or disease incurred in, or 
aggravated by, active service.  Service medical records show 
left ear hearing within normal limits for VA purposes, and no 
evidence of a left ear hearing disability prior to January 
1978, over 12 years after the veteran separation from active 
service.  While left ear hearing loss was found on military 
reserve service examinations in January 1978 and December 
1988, there is no evidence demonstrating that the decreases 
in hearing acuity were the results of injuries or disease 
incurred during active or inactive duty for training.

Although the veteran sincerely believes that his present left 
ear hearing loss is the result of an injury or disease 
incurred in, or aggravated by, active service, he is not 
competent to provide a medical opinion as to this matter.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay persons observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is not competent to 
establish a nexus.  Consequently, the Board finds that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for left ear hearing loss.  See 
38 U.S.C.A. § 5107(a).

Although the Board considered and denied the veterans claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board further finds that the veteran has not indicated 
the existence of any evidence to warrant additional 
development in order to establish a well-grounded claim.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), affd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
